                                                                                     FILED
                                                                            2019 Apr-15 PM 03:23
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
CHRISTINA HOFF,                         )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )    Case No.: 5:17-cv-0188-LCB
                                        )
MITCHELL INDUSTRIAL                     )
CONTRACTORS, INC.,                      )
                                        )
      Defendant.                        )


                            DEFAULT JUDGMENT

      Pursuant to the Court’s recent orders (Docs. 24, 26, 29, 32, 34) defendant

Mitchell Industrial Contractors, Inc., (“MICI”) has failed to obtain counsel and

defend itself in this matter. The clerk made entry of default on March 12, 2019.

(Doc. 35). Plaintiff filed a Motion for Default Judgment on April 12, 2019,

pursuant to Rule 55(b) of the Federal Rules of Civil Procedure.      (Doc. 40).

Plaintiff’s motion is hereby granted.

      Accordingly, IT IS ORDERED that a judgment by default is entered in

favor of the plaintiff, CHRISTINA HOFF against defendant, MITCHELL

INDUSTRIAL CONTRACTORS, INC.                This matter is set for a hearing on

damages for Tuesday, May 14, 2019, 10:00 a.m. at the U.S. Courthouse, 101

Holmes Avenue, Huntsville, Alabama, in the second-floor courtroom.
DONE and ORDERED this April 15, 2019.



                   _________________________________
                   LILES C. BURKE
                   UNITED STATES DISTRICT JUDGE




                       2
